Name: COMMISSION REGULATION (EC) No 76/98 of 12 January 1998 on the issuing of import licences for bananas under the tariff quota for the first quarter of 1998 (second period)
 Type: Regulation
 Subject Matter: America;  tariff policy;  international trade;  plant product
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 7/2513. 1. 98 COMMISSION REGULATION (EC) No 76/98 of 12 January 1998 on the issuing of import licences for bananas under the tariff quota for the first quarter of 1998 (second period) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), as last amended by Regulation (EC) No 3290/94 (2), Having regard to Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for importing bananas into the Community (3), as last amended by Regulation (EC) No 1409/96 (4), and in particular Article 9 (3) thereof, Having regard to Commission Regulation (EC) No 478/95 of 1 March 1995 on additional rules for the application of Council Regulation (EEC) No 404/93 as regards the tariff quota arrangements for imports of bananas into the Community and amending Regulation (EEC) No 1442/93 (5), as amended by Regulation (EC) No 702/95 (6), and in particular Article 4 (3) thereof, Whereas Article 2 of Commission Regulation (EC) No 2534/97 of 16 December 1997 on the issuing of import licences for bananas under the tariff quota for the first quarter of 1998 and on the submission of new applica- tions (7), fixes the quantities available for new licence applications under the tariff quota during the first quarter of 1998; whereas Article 4 (3) of Regulation (EC) No 478/95 lays down that the quantities for which licences may be issued for the origin(s) concerned must be deter- mined without delay; Whereas Article 9 (3) of Regulation (EEC) No 1442/93 lays down that where, in the case of a given quarter and origin, for a country or group of countries referred to in Annex I to Regulation (EC) No 478/95, the quantities covered by import licence applications from one or more of the categories of operators exceed the quantity avail- able, a reduction percentage is to be applied to applica- tion for that origin; whereas, however, that provision does not apply to category C licence applications nor to cat- egory A and B applications relating to a quantity of 150 tonnes or less, provided that the total quantity covered by the category A and B applications does not exceed, for a given origin, 15 % of the total of the quantities applied for; Whereas the quantity applied for, for Costa Rica category B, exceeds the quantity available and a reduction coeffi- cient should therefore be applied; whereas import licences may be issued for the quantity referred to in all other new applications; Whereas this Regulation should apply immediately to permit licences to be issued as quickly as possible, HAS ADOPTED THIS REGULATION: Article 1 Import licences shall be issued under the tariff quota for the import of bananas during the first quarter of 1998 against new applications as referred to in Article 4 (1) of Regulation (EC) No 478/95: 1. for the quantity indicated in the licence applications multiplied, in the case of the origin Costa Rica by the reduction coefficient of 0,0788 for category B licence applications, excluding applications relating to a quan- tity of 150 tonnes or less; 2. for the quantity indicated in licence application, in the case of an origin other than those referred to in point 1 above. Article 2 This Regulation shall enter into force on 13 January 1998. (1) OJ L 47, 25. 2. 1993, p. 1. (2) OJ L 349, 31. 12. 1994, p. 105. (3) OJ L 142, 12. 6. 1993, p. 6. (4) OJ L 181, 20. 7. 1996, p. 13. (5) OJ L 49, 4. 3. 1995, p. 13. (6) OJ L 71, 31. 3. 1995, p. 84. (7) OJ L 346, 17. 12. 1997, p. 75. ¬ ¬EN Official Journal of the European CommunitiesL 7/26 13. 1. 98 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 January 1998. For the Commission Franz FISCHLER Member of the Commission